Under the finding, it appears that on November 27th, 1916, the Morehouse  Loomis Piano Company owned a piano, and entered into a written conditional lease and sale of the piano to Mrs. H. Efland of New Haven at the purchase price of $265, and delivered the piano to her, and on December 16th, 1916, assigned all its interest in this lease to the Steger  Sons Piano Company of Chicago. Then, in December, 1916, Mrs. H. Efland relinquished to her daughter, Mrs. S. Beck, who resided with her, all her rights under the conditional lease and sale, the Morehouse  Loomis Piano Company assenting thereto. Mrs. Efland and her daughter continued to make payments on the piano to the Morehouse 
Loomis Piano Company.
Shortly after February 27th, 1917, the Morehouse 
Loomis Piano Company was adjudicated a bankrupt, and thereupon it notified Mrs. Efland and the defendant to make payments on the piano to William A. Wright 
Son, attorneys. The defendant and Mrs. Efland continued to make payments on the piano to William A. Wright  Son, who represented the Steger  Sons Piano Company, assignees of certain conditional piano leases and sales from the Morehouse  Loomis Piano Company, including the lease and sale to Mrs. Efland. The Steger  Sons Piano Company notified Mrs. Efland and the defendant of the assignment to them shortly after the Morehouse  Loomis Piano Company was adjudicated bankrupt. The defendant and Mrs. *Page 214 
Efland paid William A. Wright  Son $199.75 on account of the piano, all of which, except $3.75, Wright Son forwarded to the Steger  Sons Piano Company.
In December, 1916, after their assignment to the Steger  Sons Piano Company, the Morehouse 
Loomis Piano Company procured from the defendant a written agreement of conditional lease and sale of this piano, and assigned it to the plaintiff. After the bankruptcy of the Morehouse  Loomis Piano Company, about February, 1917, and after the Steger 
Sons Piano Company had notified the defendant and Mrs. Efland of the assignment of the Efland conditional lease and sale to them, the plaintiff notified the defendant of the assignment to it of the written lease and sale signed by the defendant.
Without the knowledge of or authority from the defendant or Mrs. Efland, William A. Wright  Son paid $3.75 of the $199.75 received by them from the defendant and Mrs. Efland on the piano account, to the plaintiff as a payment on the assignment by the Morehouse Loomis Piano Company of the written conditional lease and sale of the piano signed by the defendant.
Subsequently the plaintiff demanded of the defendant and Mrs. Efland $253.29, as the amount due it upon the assignment to it by the Morehouse  Loomis Piano Company of the written conditional lease and sale signed by the defendant, and upon their refusal to pay said sum brought this action of replevin.
Under the pleadings, claims of the parties and facts found, the judgment rendered for the defendant was the only one permissible.
The conditional lease and sale to Mrs. Efland by the Morehouse  Loomis Piano Company, was never extinguished, but continued throughout the transactions narrated, and Mrs. Efland or her daughter, the defendant, *Page 215 
continued legally entitled to its benefit, subject only to the assignment to the Steger  Sons Piano Company after they were notified of it.
The execution of a conditional lease and sale by the defendant as from the Morehouse  Loomis Company, and by it assigned to the plaintiff, did not give the plaintiff legal title to the piano or a right to its possession under the facts, since the interest of the defendant in the piano was then only that arising under the conditional sale and lease to Mrs. Efland and relinquished to her.
The plaintiff claims that the finding should be corrected, in the light of the material portion of the evidence certified to this court, so as to read to the following effect: that after the conditional lease and sale was made by the Morehouse  Loomis Piano Company to Mrs. Efland, and after the assignment of this lease and sale by that Company to the Steger Sons Piano Company, but before Mrs. Efland was notified of this assignment, Mrs. Efland surrendered all her interest in the piano to the Morehouse  Loomis Piano Company, who then became again the owners of the piano, and then made a new conditional sale and lease to the defendant and assigned the same to the plaintiff, who subsequently notified the defendant of the assignment, and that the payment of $199.75 upon this piano to the attorneys, William A. Wright  Son, before such notice, should be disregarded, and the sum of $253.29 should be found due the plaintiff upon the piano from the defendant when the plaintiff made demand upon her for the same; and that the defendant thereby became in default and the plaintiff entitled to the possession of the piano.
A careful examination of the evidence certified to this court, discloses that it does not support such claim for correction of the finding. *Page 216 
Upon the trial there was offered in evidence by the defendant a written assignment in blank by the Morehouse Loomis Piano Company of the conditional lease and sale of the piano to Mrs. Efland, supplemented by evidence tending to prove that the Steger Sons Piano Company were assignees of that conditional lease and sale. The plaintiff objected to the admission of this blank assignment, and, upon its admission, duly excepted. Under the circumstances disclosed, the existence of this written assignment in blank was relevant evidence as a step in the proof, tending to prove an assignment to the Steger  Sons Piano Company of the conditional lease and sale to Mrs. Efland. The underlying objection of the plaintiff to this evidence seems to be that no assignment of a written conditional lease and sale of a piano could be made except by a written assignment containing a description of the assignee. Our law does not require that a contract of conditional lease and sale of a piano shall be in writing. General Statutes, § 4744. Nor does it require an assignment of such an agreement to be in writing. Such a contract may be made and assigned by parol. 5 Corpus Juris, pp. 897-901. There was no error in the admission of the blank assignment under the circumstances disclosed.
The remaining assignments of error are, in effect, that upon the finding, judgment was improperly rendered for the defendant.
We find that no corrections of the finding should be made as requested, and hold that upon the finding as made the court properly rendered judgment for the defendant.
   There is no error.
In this opinion the other judges concurred.